Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Higdon (Reg. No. 64,065) on June 21, 2022.

The application has been amended as follows: 
Claim 1.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
receiving, at an automated assistant interface, a routine command corresponding to a request for an automated assistant application to initiate performance of a routine that includes a set of actions to be performed at the direction of the automated assistant application, wherein the set of actions includes a third party action that is associated with a third party application and one or more automated assistant actions to be performed by the automated assistant application, and wherein the third party application is different from the automated assistant application;
providing a first routine write request to a database in response to receiving the routine command, wherein the first routine write request is configured to cause a routine state identifier at the database to indicate that the routine is in progress;
causing the third party application to provide one or more first read requests to the database during performance of the third party action to read the routine state identifier and identify a status of the routine based on the routine state identifier, 
wherein the third party application continues performance of the third party action when the status indicates that the routine is in progress and at least temporarily interrupts performance of the third party action when the status indicates that the routine is temporarily interrupted;
providing one or more second read requests to the database during performance of the one or more automated assistant actions to read the routine state identifier;
receiving, at the automated assistant interface, an interrupt request from a user;
determining that the interrupt request is to interrupt the routine;
providing a second routine write request to the database in response to receiving the interrupt request from the user, the second routine write request configured to modify the routine state identifier to indicate that the routine is at least temporarily interrupted; 
when one of the one or more second read requests reads that the routine state identifier is modified at the database in response to the database receiving the second routine write request, wherein the routine state identifier identifies the routine is at least temporarily interrupted:
causing the one or more automated assistant actions of the set of actions of the routine to be at least temporarily interrupted; and
when the third party action has been completed prior to receiving the interrupt request:
modifying the routine state identifier to indicate that the third party action is completed.

Claim 8.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
receiving, from an automated assistant application, a routine write request in response to the automated assistant application receiving an input command from a user, the routine write request identifying a routine that corresponds to a set of actions to be initiated by the automated assistant application in response to receiving the input command, wherein the set of actions includes a third party action that is associated with a third party application and one or more automated assistant actions to be performed by the automated assistant application, and wherein the third party application is different from the automated assistant application;
generating a routine state for the routine in response to receiving the routine write request, wherein the routine state is associated with an identifier for the routine and is configured to be modifiable during the routine;
causing the third party application to provide one or more first read requests during performance of the third party action to read the routine state, 
wherein the third party application continues performance of the third party action when the routine state indicates that the routine is in progress and at least temporarily interrupts performance of the third party action when the routine state indicates that the routine is at least temporarily interrupted;
receiving a state read request from the automated assistant application, wherein the state read request is received during performance of the routine and in response to the automated assistant application receiving a routine interrupt request from the user; 
identifying, in response to receiving the state read request, the identifier for the routine that is being performed by the automated assistant application; 
providing, to the automated assistant application, the identifier for the routine being performed by the automated assistant application;
receiving, from the automated assistant application, a state write request configured to at least temporarily interrupt the routine being performed;
modifying the routine state to at least temporarily interrupted in response to receiving the state write request; 
when the third party action has been completed prior to receiving the state write request:
modifying the routine state to indicate that the third party action is completed; and
providing the modified routine state in response to a next routine state request from the automated assistant application, 
wherein providing the modified routine state to the automated assistant application causes the one or more automated assistant actions of the routine to be at least temporarily interrupted.
Claim 15.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
receiving a request to perform an action that is associated with a set of actions in a routine that is employed by an automated assistant application, wherein the request is received at a computing device in response to an input command being received at an automated assistant interface, wherein the action is a third party action that is associated with a third party application, and wherein the set of actions also include one or more automated assistant actions to be performed by the automated assistant application;
initiating the action in response to receiving the request to perform the action;
providing a write request to a database that is accessible to the automated assistant application and the third party application, wherein the write request is configured to provide an indication to the database that the action is in progress;
causing a read request, originated from the third party application, to be provided to the database during performance of the third party action, the read request configured to determine a status identifier for the routine, wherein the status identifier is configured to be modifiable during the routine;
determining, based on the read request, that the status identifier for the routine has been modified to temporarily interrupted in response to the automated assistant application receiving an interrupt request that interrupts the routine; 
when the action has been completed prior to the automated assistant application receiving the interrupt request:
causing, by the third party application, the status identifier to be modified to indicate that the third party action is completed; and

at least temporarily interrupting the action, by the third party application, and the one or more automated assistant actions, by the automated assistant application, in response to determining that the status identifier for the routine has been modified to temporarily interrupted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196